Per Curiam:
It is clear that the receivers are not parties to the action. They have neither been substituted in place of the defendant corporation nor made additional parties defendant, nor if they had been would the plaintiff have been entitled to a judgment against them upon the verdict of the jury. The receivers, however, were appointed to protect the property of the corporation, and its property has vested in them by virtue of the decree of the court of New Jersey, and the plaintiff would be entitled to his proportion of that property if he should sus*80tain the judgment against the corporation. Such an interest, however, does not entitle the receivers to appeal from the judgment rendered, not against them, but against the corporation. The corporation is not dissolved, and the plaintiff is entitled to a judgment against the corporation irrespective of his claim to his proportion of the property of the corporation which has vested in the receivers. There may be liability of the directors or stockholders over to creditors which the receivers are not authorized to enforce, and consequently the receivers are not entitled to be substituted for the defendant corporation as defendants in the action. Section 1296 of the Code of Civil Procedure only applies to a person aggrieved who is not a . party but who is entitled by law to be substituted in place of a party, or has acquired since the making of the order or the rendering of the judgment appealed from an interest which would have entitled him to be so substituted if it had been previously acquired. These receivers are not persons within this provision of the Code of Civil Procedure, and they are not entitled to be substituted for the corporation. The appeal by the receivers is, therefore, not allowed by our practice or by any provision of the Code of Civil Procedure with which we are acquainted; and not being persons against whom the judgment was rendered, they were not authorized to take an appeal therefrom. The appeal was, therefore, unauthorized.
The motion is, therefore, granted and the appeal of the receivers dismissed, with ten dollars costs.
Present—Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ.
Motion granted, with ten dollars costs.